      Case 1:19-cv-11815-PAE-GWG Document 18 Filed 05/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 DANIEL BOWEN,                                                    Case No. 1:19-cv-11815

                                Plaintiff,

             vs.

 224 REALITIES, LLC, and MAX TAX I CORP.,

                                Defendants.




     STIPULATION OF DISMISSAL WITH PREJUDICE AND WITHOUT COSTS


       IT IS HEREBY STIPULATED AND AGREED, that the within matter having been

amicably adjusted in all respects, it be and hereby is dismissed with prejudice and without costs to

any party.

Respectfully submitted,


LAW OFFICES OF NOLAN KLEIN, P.A.              GORDON REES SCULLY MANSUKHANI LLP
Attorneys for Plaintiff Daniel Bowen          Attorneys for Defendants 224 Realties, LLC and
                                              MAX TAX I CORP.



By: /s/Nolan Klein                            By: /s/ Douglas E. Motzenbecker
Nolan Klein                                   Douglas E. Motzenbecker
klein@nklegal.com                             dmotzenbecker@grsm.com
5550 Glades Road - Suite 500                  One Battery Park Plaza - 28th Floor
Boca Raton, Florida 33431                     New York, New York 10004
1-954-745-0588                                1-212-269-5500
                                              1-973-549-2514 (direct)
                                              1-973-377-1911 (facsimile)
DATED: May 15, 2020
